Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 1 of 21 PageID# 1



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 KENNETH PRITCHARD,
 11146 Beacon Way
 Lusby, MD 20657,

                Plaintiff,

        v.                                           Case No.

 Metropolitan Washington Airports                    Jury Trial Demanded
 Authority,
 1 Aviation Circle
 Washington, DC 20001,

                Defendant.


                                          COMPLAINT

       1.      Plaintiff, Kenneth H. Pritchard (“Plaintiff”), brings this action against Defendant,

Metropolitan Washington Airports Authority (“Defendant”), under Title VII of the Civil Rights

Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.

       2.      Plaintiff has been raising violations of Title VII with Defendant for over the

course of many years. Because his termination from employment violated Title VII and because

of the hostile work environment he suffered due to his a prior protected EEO activity, Plaintiff

should be reinstated to his position with back pay, benefits, and interest, and awarded all other

relief allowed by law.

                                     Jurisdiction and Venue

       3.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331; 42

U.S.C. § 2000e-5(f)(3).


                                                 1
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 2 of 21 PageID# 2



       4.        Defendant is headquartered at 1 Aviation Circle, Washington, DC 20001-6000.

However, Defendant employed Plaintiff in this district and maintains its records of his

employment in this district. Thus, venue properly lies before this Court pursuant to 42 U.S.C. §

2000e-5(f)(3).

       5.        Plaintiff has met all jurisdictional prerequisites for filing this action, and this

action is authorized to be filed here pursuant to 42 U.S.C. § 2000e–5(f)(3).

                                                 Parties

       6.        Plaintiff is a resident of the State of Maryland. He was an employee of the

Defendant from February 14, 1988 through February 7, 2017. Plaintiff is a Caucasian male

who, at all relevant times to this Complaint, has been older than forty years of age.

       7.        Defendant is a public body, politic and corporate, and is independent of the

District of Columbia, the Commonwealth of Virginia, and the federal government. For all

periods relevant to this Complaint, John E. Potter has served as President and Chief Executive

Officer of Defendant.

                                                  Facts

                               Plaintiff’s Employment with Defendant

       8.        Defendant was created by the District of Columbia Regional Airports Authority

Act of 1985, as amended, and Chapter 598 of the Acts of Virginia General Assembly of 1985, as

amended, for the purpose of operating, maintaining, and improving Reagan Washington National

Airport and Washington Dulles International Airport. The Metropolitan Washington Airports

Act of 1986, as amended, authorized the Secretary of Transportation to lease Reagan

Washington National Airport and Washington Dulles International Airport to the Airports

Authority.
                                                    2
    Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 3 of 21 PageID# 3



         9.    Plaintiff began his employment with Defendant on February 14, 1988, as an

employee in the Organizational Analysis and Staffing Branch of the Administrative Services

Division, which was later changed to the Office of Human Resources.1

         10.   In 2002, Plaintiff became Manager, HR Policy, Strategy & Compensation

Programs, Office of Human Resources and Administrative Services (“OHR”).

         11.   In his capacity as Manager, Plaintiff managed the Compensation Department

which included the following main functions (for all or most of his tenure in this position): HR

policy and strategy, compensation, job evaluation/classification, organization analysis/review,

position management, research/initiatives and special projects such as development of

specifications for reform of the employment system in the wake of the adverse management

audit report of Office of the Inspector General of the Department of Transportation (DOT-OIG),

November 1, 2012. In his position as Manager, Plaintiff formulated strategic initiatives,

developed HR policies, programs or processes in various HR functional domains including

compensation, employment, performance management and cross-functional HR areas such as the

Exit Interview Program and the Exit Process, developed compensation policies, programs,

guidelines and processes, led major cyclical and important, special focus pay studies,

specified/developed/implemented and administered a new system (in response to the DOT-OIG

report) of setting and validating minimum qualifications requirements and selection criteria,

ensured compliance with the law, regulations, policies and programs, and oversaw or performed

daily market pricing work and job content reviews covering a full range of professional,

administrative, trade and public safety jobs.


1
 The name of this office was later changed to the Office Human Resources and Administrative
Services.
                                                3
    Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 4 of 21 PageID# 4



         12.   During the periods relevant to this Complaint, Plaintiff directly oversaw or

supervised between 3 and 5 positions/employees.



                                  Proposed Removal & Removal

         13.   On January 19, 2017, Defendant – through Anthony J. Vegliante, Vice President,

Office Human Resources and Administrative Services – proposed to terminate Plaintiff’s

employment with Defendant (“Proposed Removal”) on allegations of misconduct.

         14.   On February 7, 2017, Defendant – through Vice President Vegliante – terminated

Plaintiff’s employment from MWAA.

               Proceedings before the U.S. Equal Employment Opportunity Commission

         15.   On August 2, 2017, Plaintiff – through counsel – filed a charge of discrimination

with the U.S. Equal Employment Opportunity Commission (“EEOC”).

         16.   Plaintiff’s EEOC charge alleged that MWAA discriminated against him by

subjecting him to a hostile work environment and by terminating his employment due to his race,

age, sex, and in retaliation for his protected EEO activities.

         17.   On August 16, 2018, the EEOC issued a “Dismissal and Notice of Rights” to

Plaintiff providing him with a Notice of Suit Rights (“Notice of Right to Sue”).

         18.   Plaintiff’s counsel received the EEOC’s Notice of Right to Sue on August 20,

2018.

                                 Plaintiff’s prior protected EEO activity2




2
  For purposes of the instant Complaint, “prior protected EEO activity” refers to Plaintiff either
opposing discriminatory actions or practices, and/or participating in proceedings involving
claims of discrimination.
                                                 4
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 5 of 21 PageID# 5



       19.      Throughout his career with Defendant, Plaintiff brought violations of Title VII

and other anti-discrimination laws to the attention of his superiors and other Defendant officials.

       20.      Between 2010 and 2016, Plaintiff engaged in a series of activities protected by

Title VII and other anti-discrimination laws to include his opposition to discriminatory practices

and participation in internal EEO proceedings.


       21.      In late 2016, Defendant hired an outside lawyer named Morris Kletzkin

(“Investigator Kletzkin”) to investigate allegations of misconduct regarding Plaintiff.

       22.      In January 2017, during his interview with Investigator Kletzkin, Plaintiff

informed him that Defendant was discriminating and retaliating against Plaintiff for his prior

EEO activity by instigating the investigation.

       23.      Throughout 2016, Plaintiff opposed discrimination prohibited by Title VII and

other anti-discrimination laws as follows:

             a. In an HR Managers Meeting (January 2016), Plaintiff complained to Vice
                President Vegliante and all other key HR staff present that MWAA was granting
                special favors in employment and other HR domains to favored individuals and
                groups and that it needed to stop.
             b. Plaintiff complained to Vice President Vegliante several times in 2016 that
                Defendant was engaging in discrimination when it failed to downgrade key
                African American employees [Ms. Rita Alston (African American, female) and
                Steve Baker (African American, male)] whose jobs were identified as over-graded
                and thereby subject to a pay cap, whereas Defendant had downgraded and/or or
                abolished positions held solely or mainly by Caucasians, including Firefighter
                Technician and Assistant Fire Marshal positions, and thereby subjected them to a
                pay cap or a job loss. Vice President Vegliante took no corrective action.
             c. Plaintiff complained to Vice President Vegliante in 2016 that Vegliante himself
                had directed preferential treatment in pay grade (and thus pay range or
                promotional pay increase) to positions of African American employees such as
                the first and second selectees for the Vice President, Diversity Supply job and
                Reggie Clark (African American, male) who served under Vice President
                Vegliante, and that Vice President Vegliante and Defendant CEO Potter had
                directed Plaintiff to adversely treat Valerie O’Hara (White, female) with regard to


                                                 5
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 6 of 21 PageID# 6



                  her job’s grade review and the potential (and actual) promotional pay increase
                  (untimeliness).
             d.   Plaintiff informed Vice President Vegliante of the disparity in pay treatment
                  between Ms. Robin Wade (African American, female), who was temporarily
                  promoted in 2016 to a position with a higher pay grade for which Ms. Wade
                  received higher pay, and Mr. Richard Golinowski (Caucasian, male), who had
                  received a very similar temporary promotion to a position with a higher pay
                  grade, but who did not receive higher pay. Vice President Vegliante did not stop
                  Wade’s pay increase or make Mr. Golinowski whole, pay-wise.
             e.   Plaintiff informed Vice President Vegliante, beginning in Summer 2016 and
                  culminating in November 2016, of adverse impact on women employees
                  involving administration of the H COLA program. Most H-employee men had
                  gotten timely pay increases or retroactive pay increases, but most H-employee
                  women had not.
             f.   Plaintiff informed Defendant Board of Directors Board Member Mr. Anthony H.
                  Griffin in October 2016 that Defendant was violating the requirements of federal
                  grants and contracts, including the Rehabilitation Act, regarding Defendant’s
                  early and restricted recruitment for selected jobs before job descriptions
                  (including qualification requirements) were made official or before vacancies
                  were announced, and in its failure to post all job vacancies as required.
             g.   Plaintiff informed Vice President Vegliante in November 2016 that within the
                  Office of Supply Chain Management there were four over-graded positions: three
                  were encumbered by employees who were African American or Hispanic and the
                  other was staffed by a Caucasian employee. Vegliante stated that the only job
                  that might be downgraded was the one staffed by the Caucasian employee.
                  Plaintiff explained that all four jobs should be downgraded and that race of the
                  incumbent was not a legal basis for different treatment.


       24.        Throughout 2015, Plaintiff opposed discrimination prohibited by Title VII and

other anti-discrimination laws by Defendant as follows:

             a. Plaintiff informed Vice President Vegliante, and others (including Employment
                Counsel Heppen), at an HR Managers Meeting in January 2015, that Defendant
                was about to establish certification requirements for subprofessional procurement
                staff that were inconsistent with (that is, was significantly higher level than) the
                content of their jobs and were known (based on earlier requirements at MWAA)
                to have adverse impact on minority staff. Defendant established the requirement
                anyway and an African American, female employee was terminated in violation
                of Title VII for failing to obtain a certification that was known to be adverse-in-
                impact and was not job-related and consistent with business necessity.
             b. Plaintiff informed Vice President Vegliante intermittently throughout 2015 that
                his (Vice President Vegliante’s) efforts to direct certain positions be created or


                                                  6
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 7 of 21 PageID# 7



                  graded a certain way in order to favor African American male and female
                  employees violated Title VII;
             c.   Plaintiff informed Vice President Vegliante intermittently throughout 2015 that
                  Defendant was violating Title VII with respect to bona fide occupational
                  qualification determinations.
             d.   Plaintiff informed Vice President Vegliante in March 2015 that Defendant was
                  violating Title VII when Vegliante himself took race into account to direct the
                  setting of a management job’s qualification requirements (1) at a level lower than
                  determined appropriate through job analysis by the Compensation Department
                  using the Defendant’s own qualifications-setting system and through content and
                  needs analysis by the line manager over the job and (2) inconsistent with the
                  Defendant’s own succession planning process, all to enhance the career of a
                  specific African American, male employee (Zachary Coleman) who was
                  promoted into the job he would not have been qualified for absent the intervention
                  by Vegliante.
             e.   Plaintiff informed Vice President Vegliante in November 2015, that Defendant
                  was violating, or potentially violating, Title VII by advertising certain positions in
                  ways that could favor or disfavor individuals by sex or race.
             f.   Plaintiff informed Vice President Vegliante intermittently throughout 2015
                  (continuing from 2014) that Defendant was violating, or possibly violating, Title
                  VII when Vice President Vegliante and others under his supervision (1) stated
                  openly Defendant’s intent “to hire minorities” in certain jobs and (2) then made in
                  2015 (and would make in 2016) highly focused outreach to ensure hiring of high
                  numbers of African Americans and marginalize chances for hiring of Caucasians
                  under the guise of diversity for three new hiring initiatives and one on-going
                  hiring effort. For each of these initiatives/efforts, the hires made in 2015 and in
                  2016 were widely out-of-proportion to (3) the demographics of applicant supply
                  in the greater Washington, DC area and (4) the actual pool of qualified applicants,
                  by-race.
             g.   Plaintiff cautioned Vice President Vegliante when he made prejudicial comments
                  in 2015 (continuing from 2014) about Whites in certain Defendant jobs (including
                  trade and public safety jobs) with respect to his stated intent to hire fewer Whites
                  and more minorities into these jobs such as: “male, pale and stale” and “West
                  Virginia mafia”.
             h.   Plaintiff informed Vice President Vegliante in November-December 2015 that
                  Defendant was violating, or potentially violating, Title VII when it recruited for
                  positions (and actually selected some new hires for said positions) prior to
                  approval of the vacancies by Defendant’s Board of Directors and before official
                  job descriptions (and qualifications requirements) were established.

       25.        Throughout 2010-2014, Plaintiff also disclosed numerous violations of Title VII

and other anti-discrimination laws committed by Defendant to various Defendant’s officials,

including: Arl B. Williams, former Vice President for Human Resources; Vegliante, Vice
                                                    7
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 8 of 21 PageID# 8



President; Mr. Potter; Deborah Lockhart, former Employment Manager; Tanisha Lewis, who

served in various capacities in the OHR during this period; Warren Reisig, former Manager,

Benefits and Retirement; Michael Brogan, former Manager, Organization Development

Department; Margaret McKeough, Executive Vice President and Chief Operating Officer; Philip

Sunderland, General Counsel; Joseph E. Kalet, former Defendant Employment Counsel; Bruce

Heppen, Employment Counsel; and Henry Morris, Defendant’s outside counsel.



                                        Hostile Work Environment

       26.      Defendant created a hostile work environment in retaliation for Plaintiff’s

protected EEO activity.

       27.      From 2010 through the date of his termination, Defendant subjected Plaintiff to a

hostile work environment, to include the following actions (among others):

             a. Defendant diminished Plaintiff’s job in scope, effect, and level by eliminating,
                constricting and/or inhibiting administration of functions, duties, responsibilities,
                programs, authorities and other key elements of job content, or declaring the
                intent to eliminate them. Examples:
                     i. In May 2011, Vice President Williams falsely alleged an ethics-in-
                        contracting violation by Plaintiff, threatened to remove Plaintiff from his
                        duty of Contracting Officer’s Technical Representative (COTR) over the
                        compensation contractor (HumRRO) because of it and otherwise harassed
                        Plaintiff.
                    ii. Vice President Williams eliminated (in setting Plaintiff’s 2012
                        performance management goals and expectations) the cross-functional HR
                        program design and development function from Plaintiff’s job (April 24,
                        2012), a function which Plaintiff had performed for over a decade.
                   iii. In June-July 2012, Vice President Williams threatened to transfer
                        administration of the Exit Interview Program (EIP) from the
                        Compensation Department to Employment Manager Lockhart. Plaintiff
                        had led design and development of the EIP (as a cross-functional HR
                        program) in coordination with a contractor and a staff member and the
                        Compensation Department had administered the EIP since implementation
                        in 2008.


                                                  8
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 9 of 21 PageID# 9



              iv. Vice President Williams directed Plaintiff (under threat of adverse action
                  due to “insubordination”) not to advise or provide work products to any
                  Compensation Department customer without Williams’ prior review and
                  approval. In addition, Plaintiff was required to submit busy work papers in
                  support of every work product including the simplest forms PE-10
                  (personnel action processing forms). By memo (dated June 21, 2012)
                  establishing this work regimen, Plaintiff’s required-by-management
                  manner of work performance was reduced to the level of a basic trainee
                  and Plaintiff was otherwise subjected to extraordinarily close supervision;
                  thus, professional level work was shredded from Plaintiff’s job.
               v. CEO Potter told Plaintiff (March 23, 2013) to “stop acting like an auditor”
                  when Plaintiff reported inequitable pay treatment of an African American
                  male employee (John Jackson) in violation of Title VII to CEO Potter.

        b. Defendant management excluded Plaintiff from meetings and denied Plaintiff
           information needed to do his job. Examples:
                i. In October 2010, Vice President Williams disinvited Plaintiff from the
                   Human Capital Workgroup of the L&L Study.
               ii. Vice President Williams and Manager Lockhart denied Plaintiff
                   information about a reorganization of the Office of IT and
                   Telecommunications in April-May 2011, thus precluding/delaying
                   analysis of impact on the position structure; in addition, they created a
                   false email thread to falsely accuse Plaintiff of being unresponsive to the
                   Office of IT and Telecommunications.
              iii. Beginning in August 2010, Vice President Williams reduced the flow of
                   forms PE-10 (which contain work information and work tasks) to the
                   Compensation Department on a case-by-case basis. Vice President
                   Williams further reduced the flow of PE-10 based work information and
                   other work-essential information such as reorganization information in
                   2011 and 2012 until his retirement in November 2012.
              iv. Vice President Williams, with assistance of Employment Manager
                   Lockhart, denied access of Plaintiff and subordinate employee Endicott to
                   the HR Information System (Ceridian) from June 2011 to December 2012
                   despite repeated protests by Plaintiff to CEO Potter in 2012 that lack of
                   access adversely affected work.
               v. At several points in 2011, Vice President Williams excluded Plaintiff from
                   numerous meetings relating to Plaintiff’s work, including, but not limited
                   to, HR Managers Meetings in May and June 2011.
              vi. From January to March 2013, CEO Potter and Chief Operating Officer
                   McKeough denied Plaintiff information about their decision to reallocate
                   positions although Plaintiff needed this information for job description
                   actions in support of customers.
             vii. During July and August 2013, recently appointed Vice President Vegliante
                   restricted the flow of PE-10s to the Compensation Department.


                                            9
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 10 of 21 PageID# 10



              viii. In June 2013, Vice President Vegliante denied Plaintiff participation in
                    key policy deliberations/decisions and drafting of revision of Overtime
                    Pay policy (a decade+ functional area of Plaintiff) from June through
                    August 2013.
                ix. Vice President Vegliante kept Plaintiff in-the-dark about revision of
                    Holiday Pay policy (a decade+ functional area of Plaintiff) and
                    compressed work schedules until issuance of a memo to “All Employees”
                    (August 23, 2013).
                 x. Vice President Vegliante excluded Plaintiff from meetings that shaped the
                    design parameters of a new pay link to a new performance management
                    system (the PfP) from July to December 2013, thus complicating re-design
                    of the final pay link (though Plaintiff, beginning in 2001, had done initial
                    and final designs of all predecessor pay links to all predecessor
                    performance management systems).
                xi. Vice President Vegliante excluded Plaintiff from meetings between June
                    and October 2013, regarding work (positions) and workforce planning in
                    support of the Office of Technology which were necessary for Plaintiff to
                    attend to performance of his duties such as job descriptions, including
                    qualification requirements, and position structures.
               xii. In 2014, Vice President Vegliante withheld critical information from
                    Plaintiff and staff member Delate concerning a reorganization of the
                    Corporate Risk and Strategy unit, thus delaying their work on job design
                    and grading issues and not permitting Plaintiff to review/recommend
                    alternate unit designs (a decade+ function of the Compensation
                    Department).
              xiii. In 2015, Vice President Vegliante withheld information from Plaintiff and
                    staff member Delate about professional certifications required by the
                    Federal Transit Administration on the Rail Project, and about realignments
                    of work in the Office of Technology including H-to-S job transitions (all
                    of which was core work of the Compensation Department.)
              xiv. In 2016, Vice President Vegliante withheld critical information from
                    Plaintiff concerning the interface of his work on the Living Wage policy
                    project (in support of Defendant Board Member Griffin) and the work of
                    other key members of the project team (who else was on the team and
                    assigned what roles and responsibilities).


         c. Defendant transferred Compensation Department work to non-Compensation
            Department staff and, typically, Defendant failed to inform Plaintiff about such
            assignments throughout 2010-2016. During this period, Defendant gave (1) work
            of the Compensation Department (i.e., involving pay actions, pay policy, etc.), (2)
            classification work (i.e., involving job description-grading-titling-qualification
            setting and job evaluation policy), and (3) organization review and analysis work
            (i.e., concerning interrelationships of positions and structures of positions) to non-
            Compensation Department staff. Conversely and for example, Defendant did not

                                              10
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 11 of 21 PageID# 11



            transfer the work of other departments within the Office of Human Resources to
            the Compensation Department.

         d. Defendant management sabotaged and refused to recognize the work of Plaintiff
            (and his staff). Examples:
                 i. In 2010, Vice President Williams refused to review, and to release for
                    review by COO McKeough, the Strategic Human Capital Plan (SHCP)
                    Plaintiff had drafted and then lied in Plaintiff’s performance appraisal that
                    Plaintiff had failed to finish the draft for McKeough’s review.
                ii. In 2012, Vice President Williams refused to review the work of the
                    Compensation Department in contravention of his own process
                    requirements memo (of June 2012 that levied onerous work review
                    requirements on Plaintiff), including cancelling meetings with Plaintiff
                    and falsely claim that he was unable to open work files Plaintiff had
                    emailed to him.
               iii. During 2015-2016, Vice President Vegliante and Chief Operating Officer
                    McKeough refused to recognize the accomplishments of Plaintiff and staff
                    member Robinson with respect to the multi-faceted Transportation
                    Network Company (TNC) project.

         e. Defendant denied Plaintiff the in-house staff personnel and/or contractor assets to
            do his job, and/or thwarted his efforts to obtain/use these personnel/assets.
            Examples:
                 i. Between 2010 and 2012, Vice President Williams would not permit
                    Plaintiff to fill the sole senior level (S21) position in the Compensation
                    Department, which had been authorized for many years and had become
                    vacant in 2004. In April 2012, Vice President Williams told Plaintiff he
                    would be taking away the senior level position and allocating it to another
                    unit in OHR.
                ii. In August and September 2012, Vice President Williams refused to extend
                    the contract of the compensation contractor (HumRRO) for support of the
                    Compensation Department despite the fact that ongoing contractor support
                    had been deemed essential for several years prior to 2012 (partly due to
                    the ongoing vacancy in the Compensation Department’s senior level
                    position).
               iii. In August 2012, Vice President Williams reassigned staff member Ms.
                    Howard from the Compensation Department to his own staff thereby
                    reducing Plaintiff’s staff of 2 by 50 percent to 1 fulltime subordinate.

         f. Defendant management reduced Plaintiff’s level in the organizational hierarchy
            and otherwise lowered his job status. Examples:
                i. In June 2012, Defendant CEO Potter and Vice President Williams reduced
                   Plaintiff’s level from a department manager (directing reporting to the
                   Vice President for HR) to a division supervisor indirectly reporting to the
                   Vice President for HR through the Benefits and Retirement Manager.
                                              11
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 12 of 21 PageID# 12



                    This reduction was implemented in stages, with Potter reiterating his
                    support of it as late as October 2012. Ultimately and likely as a result of
                    the release of the report by DOT-OIG in November 2012, this reduction in
                    Plaintiff’s standing was rescinded in November 2012.
                ii. In September 2012, Vice President Williams removed Plaintiff from the
                    Management Forum, which is a group that includes all members of
                    Defendant management.
               iii. In 2013, Defendant CEO Potter submitted official function statements to
                    the Defendant Board that reduced Plaintiff’s organizational rank from
                    department manager to division manager (the very hierarchical reduction
                    that had been rescinded in November-December 2012).

         g. Defendant management gave Plaintiff undue performance evaluations in terms of
            (a) false and derogatory statements in the evaluation text and (b) low (undue)
            annual summary ratings; annual summary ratings drive annual pay increases at
            Defendant. Between 2010 and 2017 (for 2016), Defendant issued Plaintiff several
            lower than normal performance evaluations; in 2017 (for 2016), Plaintiff failed to
            follow its own procedures in the rating process. These evaluations included false
            information regarding Plaintiff’s performance and failed to accurately assess his
            work. As a result, Plaintiff received lower than warranted performance awards or
            no performance award at all.

         h. Defendant management demeaned Plaintiff, called him names, spread false
            rumors about him, made false accusations against him, physically punished him
            (by requiring manual labor of him), physically intimidated him and otherwise
            disparaged and harassed him. Examples:

                 i. Between 2010 and 2012, Vice President Williams, by email and/or face-
                    to-face, called Plaintiff a “hypocrite”, a complainer and called upon
                    Plaintiff to demote himself from manager to “a less demanding role.”
                ii. Another Defendant manager Clarence Brown (a directly reporting aide to
                    Vice President Williams) told one of Plaintiff’s co-workers (Marcelene
                    Wesley) that Plaintiff was “crazy” and said, “What planet is that boy
                    from?”
               iii. Vice President Williams told Plaintiff in an email in July 2012, that he
                    (Plaintiff) has “limited comprehension.”
               iv. Defendant CEO Potter told one of Plaintiff’s co-workers – Ms. Debbie
                    Williams – that he used to think Plaintiff was “crazy.”
                v. On October 19, 2016, Defendant CEO Potter barged into a private meeting
                    Plaintiff was having with Defendant Board Member Griffin, strode well
                    into the room and stood closely behind and over Plaintiff (as he was going
                    through slides on the table), which silenced Plaintiff until Defendant CEO
                    Potter left the room.
               vi. In January and February 2017, Defendant management falsely accused
                    Plaintiff of bullying a subordinate (Ms. Endicott), making her sick,
                                             12
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 13 of 21 PageID# 13



                   “repeatedly” screaming at subordinates and otherwise being verbally
                   abusive and violent, stealing (“pilfering”) Defendant documents, and so
                   forth.

         i. Defendant management refused to reimburse Plaintiff for a pre-approved
            employee-on-travel business expense in August 2010 (paid Internet access at a
            hotel). This expense had been pre-approved by Mr. Brogan when he was serving
            as Acting Vice President for OHR.
         j. Defendant ended Plaintiff’s temporary pay increase 5.5 months early in 2012. In
            August 2010, Vice President Williams cancelled Plaintiff’s temporary pay
            increase prematurely.
         k. Defendant cancelled Plaintiff’s pre-approved attendance at three training-seminar
            events in August 2010.
         l. In August 2012, Defendant Chief Operating Officer McKeough threatened to
            outsource Plaintiff’s job and those of his staff (“all of Compensation”); one
            directly implied threat was to terminate Plaintiff and all of his staff.
         m. Defendant management removed the FLSA-exempt content from Plaintiff’s job in
            the summer of 2012 – job content that met the Administrative Exemption or the
            Executive Exemption criteria. Administrative Exemption content was removed in
            June and July and all pretense of the Executive Exemption content was removed
            in August. (Exempt content was fully restored only after the DOT-OIG
            management audit report was published in November 2012.)
         n. Defendant management refused to pay all the overtime pay due to Plaintiff as a
            non-exempt employee for all of his overtime work in 2012 (after the FLSA-
            exempt content had been removed from Plaintiff’s job).
         o. On May 30, 2013, newly appointed Vice President Vegliante threatened to make
            Plaintiff pay back the overtime pay he had received in 2012.
         p. In July 2012, Defendant management publicly humiliated Plaintiff (which served
            to intimidate others) and separated him from Compensation Department staff by
            forcing him to move from his office in the suite with the Compensation
            Department staff to a much smaller office next door to Vice President Williams
            and away from Plaintiff’s staff; Defendant forced Plaintiff to perform heavy
            manual labor in this move. Plaintiff was ultimately permitted to return to his
            office in proximity to Compensation Department staff in April 2013, only after
            Plaintiff complained to Defendant CEO Potter for the second time about being
            separated from his staff.
         q. Defendant denied Plaintiff prestigious and rare internal leadership and training
            opportunities in 2012 (“Ready Now VP”) and 2015 (“Succession
            Planning/Leadership Development Program”).
         r. In 2012 and 2013, Defendant subjected Plaintiff (and other employees who had
            helped oppose some of the management wrongdoing in 2011 and 2012) to
            secretive internal investigations to find individuals who provided information to
            the DOT-OIG, the FBI, the Washington Post, the Washington Examiner and other
            news organizations regarding wrongdoing by Defendant in 2012 and 2013.


                                            13
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 14 of 21 PageID# 14



             s. In November 2016, Defendant placed Plaintiff on Administrative Leave, which
                cut him off from (a) his staff, (b) his work (including administration of mission-
                critical merit pay processes that comprise a key job function and evaluation of
                staff member performance) and (c) annual self-evaluation of this own annual
                work performance.
             t. Defendant destroyed, discarded or refused to return Plaintiff’s personal property
                to him. This began in early January 2017 when agents of Vice President
                Vegliante working under the supervision of Labor Relations Manager Robin
                Wade began going through Plaintiff’s work documents and personal property and
                discarding-destroying most of his personal property to include dozens of boxes of
                personal documents and irreplaceable personal mementos from Plaintiff’s military
                service.

       28.       Defendant was aware of these activities and took no action to prevent or correct

these actions.


                                              COUNT I

                                              Retaliation
                                             Termination


       29.       Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

above as though fully set forth herein.

       30.       Title VII prohibits an employer from discriminating against any of its employees

because the employee has opposed an unlawful discriminatory practice, or because the employee

has made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under Title VII. See, 42 U.S.C. § 2000e-3(a).

       31.       Plaintiff engaged in protected activity when he provided information to

Defendant’s EEO investigator concerning a complaint of race and sex discrimination filed by

Andrea Bickley.




                                                  14
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 15 of 21 PageID# 15



       32.     Plaintiff also engaged in protected activity at various times in each of the years

2010 through 2016, when he alerted Defendant’s officials to the discrimination and retaliation to

which he and others were being subjected.

       33.     From 2010 through February 7, 2017, Defendant’s officials have reasonably been

aware of Plaintiff’s protected EEO disclosures and his other protected EEO activities.

       34.     Defendant engaged in unlawful reprisal when it terminated him from employment

effective February 7, 2017.

       35.     Based on the above, Defendant violated Title VII of the Civil Rights Act, 42

U.S.C. §§ 2000e-3(a). As a direct and proximate result of Defendant's conduct as set forth,

Plaintiff has suffered actual and compensatory damages, including back pay, front pay, and loss

of benefits within the jurisdictional limits of this Court. Plaintiff will further show that

Defendant's conduct as alleged was willful, entitling Plaintiff to additional liquidated damages as

well as any additional damages to the extent provided under Title VII.


                                                 COUNT II

                                       Race and Sex Discrimination
                                              Termination



       36.     Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

above as though fully set forth herein.

       37.     Title VII prohibits an employer from discriminating against any of its employees

because of the employee’s race or sex.

       38.     Defendant terminated Plaintiff due to his race and sex.



                                                  15
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 16 of 21 PageID# 16



         39.     Defendant employed Ms. Deborah Lockhart as Employment Manager, Human

Resource Information Systems, Office of Human Resources & Administrative Services.

         40.     For all periods relevant to the instant Complaint, Ms. Lockhart and Plaintiff had

the same supervisory chain. As such, Ms. Lockhart and Plaintiff were peers.

         41.     Ms. Lockhart is African American and female.

         42.     Plaintiff is Caucasian and male.

         43.     Defendant failed to discipline or terminate Ms. Lockhart despite her having

engaged in misconduct far more egregious than that which Plaintiff was accused.3

         44.     Upon information and belief, Ms. Lockhart engaged in the following misconduct:

violated Defendant’s code of ethics by engaging in nepotism in hiring (her own relatives) and

facilitating and approving nepotism in hiring by other managers and high-echelon officials;

improperly used employees as personal shoppers/servants; required two new hires to her own

staff to work without pay (and thus violated the FLSA); ignored an employee’s complaint of

continuing FLSA violation; engaged in conduct that compromised the safety and security of the

airports through improper acceptance of incomplete or missing background checks while serving

as the appointing official for these new hires; rigged selection panels (for hiring and promotion)

to skew the outcome to the benefit of favored individuals or groups (and thus violated Title VII);

was verbally and otherwise abusive to subordinates to the point of forcing those employees to

seek, and quit for, employment elsewhere and to resign or retire; falsely reported employment

statistics and other workplace data used by high-echelon officials; committed time and

attendance fraud (for herself and others); committed health benefits plan abuse by seeking to




3
    Plaintiff does not concede that he engaged in the misconduct alleged in the Proposed Removal.
                                                   16
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 17 of 21 PageID# 17



cover, and obtaining coverage of, an ineligible family member; improperly set pay to favor

employees by race; manipulated hiring processes to improperly favor the hiring and promotion

of career and temporary employees on the basis of race; abused the temporary services contract

hiring process to favor the hiring of temporary service workers for Defendant on the basis of

race; supported nepotism and contravened equity in contracting; benefitted financially from a

contract/contractor she used on a recurring basis; and committed other violations of ethics,

federal employment law, merit staffing and merit contracting processes.

       45.      Defendant’s officials – in particular Vice President Vegliante, Mr. Sunderland,

Mr. Kalet, Mr. Potter, Ms. McKeough and Elmer Tippett (former Vice President for Public

Safety) – were aware of Ms. Lockhart’s misconduct.

       46.      Despite Ms. Lockhart’s egregious misconduct, Defendant’s officials –CEO Potter

and Vice President Vegliante – did not terminate Ms. Lockhart or take major disciplinary action

against her.

       47.      In terminating Plaintiff and not terminating Ms. Lockhart for engaging in much

worse, much longer-term misconduct, Defendant discriminated against Plaintiff based on his

race and sex.

       48.      Based on the above, Defendant violated Title VII of the Civil Rights Act, 42

U.S.C. §§ 2000e-2, et seq. As a direct and proximate result of Defendant's conduct as set forth,

Plaintiff has suffered actual and compensatory damages, including back pay, front pay, and loss

of benefits within the jurisdictional limits of this Court. Plaintiff will further show that

Defendant's conduct as alleged was willful, entitling Plaintiff to additional liquidated damages as

well as any additional damages to the extent provided under the Title VII.



                                                  17
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 18 of 21 PageID# 18



                                               COUNT III

                                              Retaliation
                                      Hostile Work Environment

       49.     Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

above as though fully set forth herein.

       50.     Plaintiff reported violations of Title VII and other anti-discrimination laws to

Defendant’s officials throughout the period 2010 through the date of his termination.

       51.     Defendant’s actions toward Plaintiff created a hostile work environment due to

Plaintiff’s protected EEO activity.

       52.     By and through its officials, Defendant was on notice of the retaliatory hostile

work environment to which Defendant subjected Plaintiff.

       53.     By taking the retaliatory actions against Plaintiff, Defendant created a hostile

work environment for Plaintiff.

       54.     The retaliatory actions taken by Defendant against Plaintiff were unwelcome.

       55.     Defendant’s retaliatory actions against Plaintiff were sufficiently severe and

pervasive to create an abusive working environment in which Plaintiff was humiliated and

physically threatened, and which interfered with Plaintiff's work performance.

       56.     Plaintiff was subjected to the harassment because of his prior EEO activity and it

affected a term, condition or privilege of Plaintiff’s employment.

       57.     Defendant failed to adequately investigate the harassment of Plaintiff and took no

remedial action.

       58.     Based on the above, Defendant violated Title VII of the Civil Rights Act, 42

U.S.C. §§ 2000e-2 and 2000e-3. As a direct and proximate result of Defendant's conduct as set


                                                18
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 19 of 21 PageID# 19



forth, Plaintiff has suffered actual and compensatory damages, including back pay, front pay, and

loss of benefits within the jurisdictional limits of this Court. Plaintiff will further show that

Defendant's conduct as alleged was willful, entitling Plaintiff to additional liquidated damages as

well as any additional damages to the extent provided under Title VII.


                                     PRAYER FOR RELIEF

       Plaintiff seeks the following relief:

       A.      Declaratory relief that the acts and practices described in this complaint are

               unlawful in violation of Title VII;

       B.      Preliminary and permanent injunctive relief to restore him as nearly as possible to

               the position he would have held had the prohibited personnel practices not

               occurred;

       C.      Equitable relief to ensure that Defendant’s workplaces are free from unlawful

               discrimination and retaliation by directing Defendant to take such affirmative

               action as is necessary to ensure that the effects of those unlawful employment

               practices are eliminated and do not continue to affect Plaintiff’s employment and

               advancement opportunities;

       D.      Back pay plus interest and related benefits, medical costs incurred, travel

               expenses, and any other reasonable and foreseeable consequential damages;

       E.      Compensatory damages (including interest, reasonable expert witness fees, and

               costs);

       F.      Costs of this action, including reasonable attorneys’ fees;

       G.      Such other and further relief as this Court finds just and proper.


                                                  19
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 20 of 21 PageID# 20




                                          Respectfully submitted,


Date: November 19, 2018                   /s/ Nina Y. Ren
                                          Nina Ren
                                          nren@kcnlaw.com
                                          Va. Bar No. 86434
                                          Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                          818 Connecticut Ave., NW, Suite 1000
                                          Washington, DC 20006
                                          (202) 331-9260 office
                                          1-877-527-0446 fax
                                          Attorney for Plaintiff




                                     20
Case 1:18-cv-01432-AJT-TCB Document 1 Filed 11/19/18 Page 21 of 21 PageID# 21



                                          JURY DEMAND

Plaintiff demands a trial by jury on all claims so triable.


                                                       Respectfully submitted,

                                                       /s/ Nina Ren
                                                       Nina Ren
                                                       Va. Bar No. 86434
                                                       Attorney for Plaintiff




                                                  21
